third party communication date of communication month dd yyyy cca_2014110612540057 id uilc number release date from sent thursday november pm to cc bcc subject re b question ----------- in the situation you describe the claim is timely under i don’t my instinct is that tas is correct sec_6511 because the return is a claim_for_refund see revrul_76_511 think that the limitation on an amount of refund depends on whether the return was timely filed i think the period in b a is applicable because the claim is timely based on the 3-year period in a ie it was filed within years from the date on which the late-filed return was filed because it was filed within years of itself accordingly i would think that there is a three-year look-back with respect to the limitation on amount but i have two concerns first my branch doesn’t have subject matter jurisdiction for refund periods of limitation oddly enough accordingly i am cc’ing --------------- a branch chief with subject matter jurisdiction second i don’t know if we take a different position based on the fact that the return was filed post-sfr i know that in bankruptcy counsel takes some funny positions about whether a return filed post-sfr that does nothing more than copy the numbers off of the sfr or perhaps that lowers them a bit by claiming the joint_return election is in fact a return for certain purposes so perhaps there is some additional analysis required but i suspect that ------ will know that as well and it likely will require additional facts note that the ruling cited above also indicates that the three-year period is available for look-back purposes but again it does not involve a prior sfr assessment
